Citation Nr: 1100201	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  07-15 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel







INTRODUCTION

The Veteran had active service from June 1971 to June 1974.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the above claim.

In his Appeal To Board Of Veterans' Appeals (VA Form 9) received 
in April 2007, the Veteran indicated that he wished to be 
scheduled for a personal hearing over which a Veterans Law Judge 
of the Board would have presided.  In May 2009, the Veteran was 
notified that he was scheduled for a video conference hearing to 
be held in June 2009.  Later in May 2009, the Veteran withdrew 
his request for a personal hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran contends that service connection is warranted for 
hepatitis C.  A review of the service treatment records reveals 
an enlistment report of medical examination dated in June 1971 
which is negative of any indications of liver disease or 
identifying body marks, such as a tattoo.  Various intermittent 
service treatment records show that the Veteran was treated for 
symptoms which included a progressive cough, cold, sore throat, 
and other flu-like symptoms.  A clinical record dated in March 
1974 shows that the Veteran was diagnosed with anicteric 
hepatitis A, Australian antigen negative, and history of drug 
abuse within the past eight months.  Service treatment records 
dated in March 1974 also show reports of epigastric and right 
upper quadrant tenderness with an impression of questionable 
gastritis and no hepatitis.  The separation report of medical 
examination dated in April 1974 shows that the Veteran was said 
to have abdominal pain of unknown etiology.  It was also 
indicated that he had a tattoo of the right and left arm.

Following service, a hepatitis questionnaire submitted by the 
Veteran in November 2005 shows that the Veteran indicated a 
history of intravenous drug use and tattoos.

A private medical record from C. Serer, M.D., dated in August 
2000, shows that the Veteran had a positive test for hepatitis C.  
Private medical records from M. S. Levitt, M.D., dated in August 
2005 also show that the Veteran tested positive for hepatitis C.

The Veteran has not been provided with a VA examination so as to 
obtain an opinion as to the likelihood that the Veteran's current 
hepatitis C was in any way etiologically related to his March 
1974 in-service episodes of hepatitis A and right upper quadrant 
pain, the in-service placement of tattoos, the in-service drug 
use, and the intermittent in-service flu-like symptoms.  In a 
claim for service connection, medical evidence that suggests a 
possible nexus but is too equivocal or lacking in specificity to 
support a decision on the merits still triggers the duty to 
assist if it indicates that the Veteran's condition may be 
associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed disability 
may be associated with in-service injuries for the purposes of a 
VA examination).  Assistance by VA includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4). 


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the Veteran for 
an appropriate VA examination to determine 
the nature and etiology of his hepatitis C.  
The claims file and a copy of this Remand 
should be made available to and be reviewed 
by the examiner in conjunction with the 
examination of the Veteran.  All necessary 
testing should be undertaken.

The examiner is directed to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the Veteran's hepatitis C 
had its onset during active service or is 
related to any in-service disease, event, or 
injury, to include his in-service episode of 
hepatitis A and right upper quadrant pain, 
the in-service placement of tattoos, the in-
service drug use, and the intermittent in-
service flu-like symptoms.  Consideration 
should also be given to the Veteran's 
November 2005 report of recent intravenous 
drug use.

In doing so, the examiner should acknowledge 
the Veteran's report of a continuity of 
symptomatology.  The examiner must provide a 
comprehensive report including complete 
rationales for all opinions and conclusions 
reached, citing the objective medical 
findings leading to the conclusions.

2.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


